Citation Nr: 1434206	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  08-37 042A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected herniated nucleus pulposus (HNP), L4-L5 and L5-S1, with degenerative changes and low back strain, evaluated as 20 percent prior to March 17, 2011 and 40 percent from March 17, 2011.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


REMAND

The Veteran had verified service from August 1962 to August 1966, from September 1975 to December 1977, from May to September 1988, from April to July 1995, and from October 1996 to May 1997.  

This matter comes before the Board of Veterans' Appeals on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2010, the Veteran testified at a personal hearing at the St. Petersburg RO before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In a February 2011 decision, the Board remanded the above-noted claims to the agency of original jurisdiction (AOJ) for further development.  In a May 2012 rating decision, the disability rating assigned to the service-connected lumbar spine disability was increased to 40 percent, effective March 17, 2011.  

In September 2012, the Board remanded case in order to afford him a new hearing, as the VLJ who conducted his December 2010 hearing had left the Board.  The RO has returned the Veteran's VA claims file to the Board for further appellate proceedings, apparently without having scheduled another hearing.

In response to notification of the September 2012 Board remand, the Veteran submitted a statement in which he indicated that he would still like to attend a personal hearing before a VLJ.  He specifically noted that he had moved to South Carolina and that the Columbia, South Carolina, RO was nearest to his home address.  The Veteran therefore requested that he be scheduled for a Board hearing at the Columbia RO.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As the Board's Remand instructions in the present appeal have not been complied with, the case must be remanded again so that this may be accomplished.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a member of the Board sitting at the Columbia, South Carolina RO.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

